Citation Nr: 0122784	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Lastly, the appellant and his wife presented testimony before 
the undersigned in June 14, 2000 and the wife indicated that 
the veteran was unable to work due to his service-connected 
epilepsy (page 12 of the transcript of that hearing).  
However, in the VA Form 9 and in the Statement in Lieu of VA 
From 646 it was alleged that it was the veteran's recently 
service-connected depressive disorder which precluded his 
being able to work.  The RO has not adjudicated a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities and inasmuch as it is alleged 
that both service-connected disorders cause his 
unemployability, that matter is not inextricably intertwined 
with the issue on appeal but is referred to the RO for 
adjudication.  

REMAND

During testimony given at a hearing in June 2001 before the 
undersigned, the veteran stated that he had received 
treatment from a Dr. Taylor, as well as treatment at the 
Wilson Hospital.  It was requested that the case was to be 
held in abeyance in order for the veteran to obtain and 
submit those records.  The veteran's service representative 
also indicated that VA records since 1999 would also be 
obtained and associated with the claim file (pages 11 and 
12).  The veteran was informed that if those records were not 
submitted the case would be transferred to the Board for 
appellate adjudication on the record as it consisted at the 
time of the June 2000 hearing (page 11).  No such records 
have been received.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Being effective November 
9, 2000, this liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, to implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  That portion of the regulations 
applicable in this case were made effective retroactively to 
November 9, 2000.  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under the circumstances, the case 
is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
are fully complied with and satisfied, to 
include contacting the appellant and 
requesting that he provide as much 
information as possible concerning all 
postservice private and VA treatment, 
evaluation, observation, and 
hospitalization for epilepsy since 
discharge from service.  He should be 
requested to sign the appropriate 
releases. 

2.  The RO should then obtain all VA and 
private medical records so specified by 
the veteran, to include records from Dr. 
Taylor, Dr. Teller, Dr. Lofaso, and the 
Wilson Hospital.  Any records received 
should be associated with the claims 
folder.  If not obtained, the RO should 
ensure compliance with the new statutory 
amendments governing the assistance to be 
lent to claimants.   

3.  If deemed necessary by the RO, 
development should include providing a VA 
medical examination for the purpose of 
determining the extent and severity of 
the veteran's service-connected epilepsy, 
to include a characterization of the 
symptoms and their frequency, duration, 
and severity.  The claim file must be 
made available to the examiner prior to 
the examination and a notation to the 
effect that this record review took place 
should be included in the examination 
report.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


